DETAILED ACTION

This office action is in response to Remarks and Amendments filed August 31, 2021 in regards to a 371 application filed July 20, 2017 claiming priority to PCT/EP2016/051336 filed January 22, 2016 and to foreign application EP15152662.1 filed January 27, 2015.   Claims 1-8, 12, 14, and 29-41 have been elected with traverse. Claims 18-27 are withdrawn as non-elected. Claims 1, 5, and 32 have been amended. Claims 2-4, 6, 8-11, 13, 15-17, and 28 have been cancelled without prejudice.  Claims 1, 5, 7, 12, 14, and 29-41 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1, 5, 7, 12, 14, and 29-41 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 27, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1, 5, 7, 12, 14, 18-27, and 29-41 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest reference: Okubo et al. (JP2008-145480) and Terpetschnig et al. (6,538,129).
Okubo et al. disclose compositions for optical filters containing at least one squariaine metal chelate pigment comprising of squaraine molecules with para-substituted substituents of two 6-membered rings; a 6-membered ring and a 6- or 5-membered ring comprising 2 nitrogen atoms in the ring; fused 5-membered rings comprising 2-4 nitrogens in the rings; or fused 5- and 6-membered rings comprising 2-4 nitrogens in the rings as shown in the examples below:


    PNG
    media_image1.png
    260
    394
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    104
    258
    media_image2.png
    Greyscale

 
    PNG
    media_image3.png
    170
    281
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    141
    234
    media_image4.png
    Greyscale
 

Terpetschnig et al. disclose luminescent compounds formed from the precursors of the squaraine formula of:

    PNG
    media_image5.png
    276
    439
    media_image5.png
    Greyscale
 
wherein some examples of compounds formed are below:
  
    PNG
    media_image6.png
    145
    281
    media_image6.png
    Greyscale
  
    PNG
    media_image7.png
    188
    114
    media_image7.png
    Greyscale
  

    PNG
    media_image8.png
    149
    321
    media_image8.png
    Greyscale
 

    PNG
    media_image9.png
    104
    328
    media_image9.png
    Greyscale
  .

However, Okubo et al. and Terpetschnig et al. do not teach or fairly suggest the claimed squaraine molecules. 
In regards for claim 1, a squaraine molecule of a formula selected from the group consisting of: 


    PNG
    media_image10.png
    105
    602
    media_image10.png
    Greyscale
.
In regards to claim 5, a squaraine molecule of a formula selected from the group consisting of:

    PNG
    media_image11.png
    144
    546
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    160
    545
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    152
    546
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    183
    551
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    151
    179
    media_image15.png
    Greyscale

In regards to claim 7, a squaraine molecule of a formula of:

    PNG
    media_image16.png
    172
    214
    media_image16.png
    Greyscale


Therefore, Okubo et al. and Terpetschnig et al. do not teach or fairly suggest the claimed squaraine molecules of the instant application.  
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763